UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1582


RONNIE DYSON,

                Plaintiff - Appellant,

          v.

FLORA'S ALL TUNE AND LUBE; ALL       TUNE    AND     LUBE;   O'SHEA,
INCORPORATED; ALL TUNE AND LUBE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00667-JRS)


Submitted:   December 20, 2011            Decided:    December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Dyson, Appellant Pro Se. Charles Arthur Gavin, CAWTHORN,
PICARD, ROWE, DESKEVICH & GAVIN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronnie    Dyson   appeals      the    district    court's       order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss

his complaint against them.          On appeal, we confine our review to

the issues raised in Dyson’s informal brief.                    See 4th Cir. R.

34(b).     Because Dyson’s informal brief does not challenge the

basis for the district court’s disposition, Dyson has forfeited

appellate review of the district court's order.                 Accordingly, we

affirm the district court's order.              Dyson v. Flora’s All Tune &

Lube,    No.    3:10-cv-00667-JRS     (E.D.     Va.    Apr.   26,     2011).      We

dispense       with     oral   argument    because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                          2